DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities: 
In claim 9 line 2, “the particular robots” should read “the particular robot”.
In claim 11 line 4, a semicolon “;” should be added after “radio”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goel et al. (US 2013/0331988 A1), hereinafter Goel. 
Regarding claim 1, Goel teaches a method comprising: 
receiving a task at a particular robot ([0056], “the controller 108 can command actuator system 104 to move the robotic device 100 across a surface”); 
determining expected kinematics of the particular robot for executing the task (Fig. 4, [0057], “The actuation characteristic, for instance, can correspond to rotations of one or more wheels of the actuator system 104 to generate odometry … odometry measurements may be used to estimate the desired change in heading of the robotic device 100” and [0031], “Examples of the actuation characteristic include, but are not limited to, wheel rotational positions, rates, accelerations, and/or like actuator measurements that provide an indication of the commanded or desired movement.”), wherein the expected kinematics comprise expected activations of a set of sensors and actuators by which the particular robot executes the task (Fig. 4, [0056], “the controller 108 can receive a plurality of measurements of the actuation characteristic using the first set of sensors 110.”); 
activating the set of sensors and actuators according to the expected kinematics (Fig. 4, block 406, [0057]); 
tracking actual kinematics of the particular robot (Fig. 4, [0058], “the controller 108 can receive a plurality of measurements of the motion characteristic using the second or third sets of sensors 112, 114. The motion characteristic, for instance, can correspond to a change in the rotation of the robotic device 100 sensed by a gyroscopic sensor or a change in the path angle sensed by an image based sensor.” and [0031], “Examples of the motion characteristic include, but are not limited to, rotational characteristics (e.g., angular orientation, velocity, and/or acceleration) of the body 102, the path angle (e.g., the angle or change in angle of the velocity vector of the robotic device 100 in the room coordinates), and/or like measurements that provide an indication of the true motion of the robotic device 100”) while activating the set of sensors and actuators according to the expected kinematics (Fig. 4, [0056], “the controller 108 can receive a plurality of measurements of the actuation characteristic using the first set of sensors 110.”) and continuing the activations until detecting one or more environment elements signaling completion of the task ([0056], “the maneuver may optionally be a substantially straight path, for example, as the robotic device 100 traverses from a first wall to a second wall.” – Once the robotic device reaches the second wall, then the task is completed because the robot has moved in a straight path from the first wall to the second wall.); and 
adjusting one of the set of sensors and actuators ([0033], “the first set of sensors 110 can include one or more odometry sensors … coupled to one or more wheels of the actuator system 104”) of the particular robot ([0061], “odometry readings may be corrected by adding a drift component proportional or otherwise related to the grain magnitude in the grain direction”) in response to the actual kinematics deviating from the expected kinematics ([0059], “the controller 108 may compare measurements of the actuation characteristic and the motion characteristic collected while the robotic device 100 performed a maneuver” and Fig. 4, [0061], “Once the carpet drift is estimated, … applying carpet drift correction”).

Regarding claim 10, Goel further teaches detecting the deviation between the actual kinematics and the expected kinematics in response to detecting the one or more environment elements before completing each of the expected activations ([0043], “When the robotic device 100 is moving along the direction of the carpet grain, the displacement estimated by the rotation of the wheels 202, 204 (e.g., by odometry) may be less than the actual displacement.” – The deviation of the expected kinematics and the actual kinematics is estimated while the robot is moving along the direction of the carpet grain, which means that the estimation is done before completing the expected activations.).

Regarding claim 18, Goel teaches a non-transitory computer-readable medium 304, storing a set of processor-executable instructions, which, when executed by one or more processors 302 ([0050], “The processor 302 includes circuitry, such as a microprocessor or microcontroller, configured to execute instructions from memory 304”), cause the one or more processors to: 
receive a task ([0056], “the controller 108 can command actuator system 104 to move the robotic device 100 across a surface”); 
determine expected kinematics of a robot for executing the task (Fig. 4, [0057], “The actuation characteristic, for instance, can correspond to rotations of one or more wheels of the actuator system 104 to generate odometry … odometry measurements may be used to estimate the desired change in heading of the robotic device 100” and [0031], “Examples of the actuation characteristic include, but are not limited to, wheel rotational positions, rates, accelerations, and/or like actuator measurements that provide an indication of the commanded or desired movement.”), wherein the expected kinematics comprise expected activations of a set of sensors and actuators by which the robot executes the task (Fig. 4, [0056], “the controller 108 can receive a plurality of measurements of the actuation characteristic using the first set of sensors 110.”); 
activate the set of sensors and actuators according to the expected kinematics (Fig. 4, block 406, [0057]); 
track actual kinematics of the robot (Fig. 4, [0058], “the controller 108 can receive a plurality of measurements of the motion characteristic using the second or third sets of sensors 112, 114. The motion characteristic, for instance, can correspond to a change in the rotation of the robotic device 100 sensed by a gyroscopic sensor or a change in the path angle sensed by an image based sensor.” and [0031], “Examples of the motion characteristic include, but are not limited to, rotational characteristics (e.g., angular orientation, velocity, and/or acceleration) of the body 102, the path angle (e.g., the angle or change in angle of the velocity vector of the robotic device 100 in the room coordinates), and/or like measurements that provide an indication of the true motion of the robotic device 100”) while activating the set of sensors and actuators according to the expected kinematics (Fig. 4, [0056], “the controller 108 can receive a plurality of measurements of the actuation characteristic using the first set of sensors 110.”) and continuing the activations until detecting one or more environment elements signaling completion of the task ([0056], “the maneuver may optionally be a substantially straight path, for example, as the robotic device 100 traverses from a first wall to a second wall.” – Once the robotic device reaches the second wall, then the task is completed because the robot has moved in a straight path from the first wall to the second wall.); and 
adjust one of the set of sensors and actuators ([0033], “the first set of sensors 110 can include one or more odometry sensors … coupled to one or more wheels of the actuator system 104”) of the robot ([0061], “odometry readings may be corrected by adding a drift component proportional or otherwise related to the grain magnitude in the grain direction”) in response to the actual kinematics deviating from the expected kinematics ([0059], “the controller 108 may compare measurements of the actuation characteristic and the motion characteristic collected while the robotic device 100 performed a maneuver” and Fig. 4, [0061], “Once the carpet drift is estimated, … applying carpet drift correction”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Bischoff (US 2005/0273198 A1), hereinafter Bischoff.
Regarding claim 2, Goel does not disclose receiving expected kinematics and actual kinematics from a previously executed task by a robot using the same one or more environment elements in executing the previously expected task.
However, in the same field of endeavor, Bischoff teaches receiving expected kinematics and actual kinematics from a previously executed task by a robot ([0057], “the robot 2, hereinafter also called copying robot, covers a list of poses (points) stored by the reference robot 1, in that its control device 4 initially advances to the first stored desired pose of the reference robot … the copying robot 2 does not assume the pose originally preset by its control device 4, but instead the actual pose P1 reached by the reference robot 1.”) using the same one or more environment elements in executing the previously expected task ([0043], “the robots 1, 2 … can be operated successively (sequentially) in the same working cell.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel to receive expected kinematics and actual kinematics from a previously executed task by a robot, as taught by Bischoff, in order create an accurate model of the particular robot to simultaneously compensates its own deviation errors and also the deviation errors of the reference robot, as stated by Bischoff in [0057].

Claims 3-4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Bischoff, and in further view of Takagi et al. (US 2017/0183047 A1), hereinafter Takagi, and Rosenberg et al. (US 2013/0211766 A1), hereinafter Rosenberg. 
Regarding claim 3, Goel teaches modifying operations of the particular sensor based on the deviation between the actual kinematics and the expected kinematics of the particular robot ([0061], “odometry readings may be corrected by adding a drift component proportional or otherwise related to the grain magnitude in the grain direction”). Goel does not teach detecting an individualized anomaly in response to the expected kinematics and the actual kinematics from the previously executed task matching, and the expected kinematics and the actual kinematics of the particular robot deviating by at least a threshold amount; and wherein the adjusting comprises: selecting a particular sensor or actuator from the set of sensors and actuators that performs unexpectedly.
However, Bischoff teaches detecting an individualized anomaly (Fig. 4, [0057], “the absolutely accurate model of the copying robot 2 simultaneously compensates its own errors and also the errors of the reference robot 1.”) in response to the expected kinematics and the actual kinematics from the previously executed task matching (Fig. 4, [0057], “the robot 2, hereinafter also called copying robot, covers a list of poses (points) stored by the reference robot 1, in that its control device 4 initially advances to the first stored desired pose of the reference robot … the copying robot 2 does not assume the pose originally preset by its control device 4, but instead the actual pose P1 reached by the reference robot 1.”) 
…
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel to include a detection of an individualized anomaly of the robot in response to the expected kinematics and the actual kinematics from the previously executed task matching, as taught by Bischoff. This modification would compensate the deviation errors of the particular robot and also the deviation errors of the reference robot, as stated by Bischoff. 
Neither Goel nor Bischoff teaches the expected kinematics and the actual kinematics of the particular robot deviating by at least a threshold amount.
However, in the same field of endeavor, Takagi teaches the expected kinematics and the actual kinematics of the particular robot deviating by at least a threshold amount ([0038], “the component making the desired posture of the contacting portion displaced becomes not smaller than the predetermined threshold value corresponds to the situation where it is highly likely that the position or shape of the external object is considerably divergent from that assumed in the operational goal.”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel, modified by Bishoff, to include a threshold amount of the deviation between the expected kinematics and the actual kinematics, as taught by Takagi. This modification would result in a method that would stop the robot’s operation when the deviation exceeds the threshold amount to maintain the robot’s safety as well as the safety of those around the robot. 
Goel, Bischoff, and Takagi do not specifically disclose selecting a particular sensor or actuator from the set of sensors and actuators that performs unexpectedly.
However, in the same field of endeavor, Rosenberg teaches selecting a particular sensor from the set of sensors and actuators that performs unexpectedly ([0109], “a robotic system with one or more distance measurement sensors to autonomously detect a distance sensor that is out of calibration and to recalibrate just that sensor”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel, modified by Bishoff and Takagi, to select a particular sensor that performs unexpectedly, as taught by Rosenberg. This modification would recalibrate the particular sensor in order for the robotic system to perform its operations accurately, as stated by Rosenberg. 

Regarding claim 4, Goel, Bischoff, and Takagi do not specifically disclose performing a reconfiguration, recalibration, or repositioning of the particular sensor or actuator.
However, Rosenberg teaches performing recalibration of the particular sensor ([0109], “a robotic system with one or more distance measurement sensors to autonomously detect a distance sensor that is out of calibration and to recalibrate just that sensor”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel, modified by Bishoff and Takagi, to recalibrate the particular sensor that performs unexpectedly, as taught by Rosenberg. This modification would allow the robotic system to perform its operations accurately, as stated by Rosenberg. 

Regarding claim 5, Goel further teaches detecting an environmental anomaly ([0025], “Estimates of the carpet drift may also be used to estimate whether the robot is on carpeted or non-carpeted floor.”) in response to the expected kinematics and the actual kinematics ([0024], “The carpet drift (or carpet drift vector) may be estimated by comparing the desired motion and the actual motion”)) …; and 
wherein the adjusting comprises: 
selecting a particular environment element from the one or more environment elements that provides unexpected information ([0061], “Once the carpet drift is estimated, the method 400 continues to block 412 for applying carpet drift correction”); and 
using one or more sensors and actuators of the particular robot ([0033], “the first set of sensors 110 can include one or more odometry sensors … coupled to one or more wheels of the actuator system 104”) to reconfigure the particular environment element based on the deviation between the actual kinematics and the expected kinematics of the particular robot ([0061], “odometry readings may be corrected by adding a drift component proportional or otherwise related to the grain magnitude in the grain direction”).
	Yet, Goel does not specifically disclose the expected kinematics and the actual kinematics from the previously executed task deviating by a threshold amount of the expected kinematics and the actual kinematics of the particular robot. However, Bischoff teaches the expected kinematics and the actual kinematics from the previously executed task ([0058], “the robot 2, hereinafter also called copying robot, covers a list of poses (points) stored by the reference robot 1, in that its control device 4 initially advances to the first stored desired pose of the reference robot (and subsequently during the further iteration each further point on the list). At the pose moved up to by the copying robot 2, in step S6 with the aid of the external measuring system 6 once again an actual pose of the test plate 8 is determined”) deviating by a threshold amount of the expected kinematics and the actual kinematics of the particular robot ([0057], “From the deviations Δ (errors) resulting from said measurements in steps S3 and S6 and in the same way as in FIG. 3b, it is possible for the computing means 3.3 of control device 3, functioning according to the invention as a model forming device, or corresponding means in control device 4, in step 7 a parameter model for the copying robot 2 is determined” – A threshold amount could be interpreted as more than 0. Bischoff teaches there are deviations (errors) resulting from measurements of the current position of the test plate 7 (robot 1) and the current position of the test plate 8 (robot 2), thus making the expected kinematics and the actual kinematics from the previously executed task by the robot 1 deviating by a threshold amount of the expected kinematics and the actual kinematics of the particular robot 2).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel to include the expected kinematics and the actual kinematics from the previously executed task deviating by a threshold amount of the expected kinematics and the actual kinematics of the particular robot, as taught by Bischoff, in order to compare the expected and actual kinematics of the particular robot with the expected and actual kinematics of the reference robot, thus correcting the kinematics deviation of the particular robot as necessary. 

Claims 6, 8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Deyle et al. (US 2017/0225336 A1), hereinafter Deyle.
Regarding claim 6, Goel does not specifically disclose detecting the one or more environment elements at different locations within a site using at least one of a camera. 
However, in the same field of endeavor, Deyle teaches detecting the one or more environment elements at different locations within a site using at least one of a camera (Fig. 18, [0255], “the robot 100 uses a camera array to detect 1802 objects, such as the window 1804, and the heater vent 1806, within a proximity of the robot.”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel to detect environment elements within a site, as taught by Deyle, in order for the robot to determine the locations of the detected environment elements and therefore generate a map of the site where the elements are located, thus letting the robot recognize the objects and their location based on the images and the generated map, as suggested by Deyle. 

Regarding claims 8 and 19, Goel does not specifically disclose adjusting the one or more environment elements comprises detecting a particular environment element that is misplaced relative to an expected position; engaging an object associated with the particular environment element using an actuator of the particular robot; and repositioning the object to align the particular environment element relative to the expected position.
However, Deyle teaches detecting a particular environment element that is misplaced relative to an expected position ([0264], “robot 100 can … determine portions of the building in which the detected object is permitted to be, and can determine whether the detected object is located in a location in which it is not permitted to be”); 
engaging an object associated with the particular environment element using an actuator of the particular robot ([0264], “the robot can physically relocate the object to a permissible location, for instance using one or more robotic arms 740.”); and 
repositioning the object to align the particular environment element relative to the expected position ([0264], “the robot can physically relocate the object to a permissible location, for instance using one or more robotic arms 740.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel to detect a particular environment element that is misplaced and reposition the environment element in the expected position, as taught by Deyle, in order to prevent the elements from being placed where they are not permitted to be. This modification would also prevent the robot from colliding with the environment elements in a case that the environment elements are not expected to be placed anywhere else other than their expected positions.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Rosenberg.
Regarding claim 7, Goel teaches selecting the set of sensors and actuators from a plurality of available sensors and actuators of the particular robot ([0053], “the sensor module 308 can include instructions that enable various modules residing in the memory 304 to use the sensors 110, 112, 114 of FIG. 1.”) based on a set of operations involved in completing the task (Fig. 4, [0057], “the controller 108 can receive a plurality of measurements of the actuation characteristic using the first set of sensors 110. The actuation characteristic, for instance, can correspond to rotations of one or more wheels of the actuator system 104 to generate odometry.”); and 
computing the expected activations with which the particular robot completes the set of operations … of the set of sensors and actuators (Fig. 4, [0057], “The actuation characteristic, for instance, can correspond to rotations of one or more wheels of the actuator system 104 to generate odometry … odometry measurements may be used to estimate the desired change in heading of the robotic device 100” and [0031], “Examples of the actuation characteristic include, but are not limited to, wheel rotational positions, rates, accelerations, and/or like actuator measurements that provide an indication of the commanded or desired movement.”, …
Yet, Goel does not disclose the set of operations is based on a prior calibration of the set of sensors and actuators, the prior calibration specifying expected operation execution of each sensor and actuator of the set of sensors and actuators.
However, Rosenberg teaches the set of operations is based on a prior calibration of the set of sensors and actuators ([0065], “It is also desirable to automatically and periodically calibrate the object detection sensors”), the prior calibration specifying expected operation execution of each sensor and actuator of the set of sensors and actuators ([0106], “The measurement data from the sensors must agree, either by indicating the same measurement point location in Cartesian space, or by yielding the same measurement distance when the robot positions each sensor at the same reference location in Cartesian space, for a successful result. Should one sensor not be in agreement, this is an indication that that sensor is out of calibration and that the data from that sensor is invalid.”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel to calibrate the sensors and actuators prior to the robot’s operations, as taught by Rosenberg. This modification would increase the accuracy of the sensors’ performance, and would prompt the robot system to recalibrate the sensor that does not perform operations based on the prior calibration, as suggested by Rosenberg. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Deyle and Rosenberg. 
Regarding claim 20, Goel teaches modify operations of the particular sensor or actuator based on the deviation between the actual kinematics and the expected kinematics of the particular robot ([0061], “odometry readings may be corrected by adding a drift component proportional or otherwise related to the grain magnitude in the grain direction”). Goel does not teach select a particular sensor or actuator from the set of sensors and actuators that performs unexpected. 
However, Rosenberg teaches selecting a particular sensor from the set of sensors and actuators that performs unexpectedly ([0109], “a robotic system with one or more distance measurement sensors to autonomously detect a distance sensor that is out of calibration and to recalibrate just that sensor”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel, modified by Bishoff and Takagi, to select a particular sensor that performs unexpectedly, as taught by Rosenberg. This modification would recalibrate the particular sensor in order for the robotic system to perform its operations accurately, as stated by Rosenberg. 

Claims 9, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Yamamoto et al. (US 2018/0009108 A1), hereinafter Yamamoto. 
Regarding claim 9, Goel does not specifically teach distributing the expected kinematics and the actual kinematics from the particular robots to at least one remote device or another robot aggregating expected kinematics and actual kinematics from other tasks.
However, in the same field of endeavor, Yamamoto teaches distributing the expected kinematics and the actual kinematics from the particular robots to at least one remote device ([0085], “The mobile robot 10 may provide notification of the predetermined route to a user who may possibly be the client by using, for example, an electronic mail, or may display the notification on, for example, a digital sign board (not shown)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel to distribute the expected and actual kinematics to a remote device, as taught by Yamamoto. This modification would provide a notification to a user of the expected kinematics and the actual kinematics, thus allowing the user to react accordingly to the operation of the robot. 

Regarding claim 11, Goel teaches a robot 100 (Fig. 1) comprising: 
a plurality of actuators 104 ([0029], “The actuator system 104 can include any applicable number of motor, wheel, transmission, and the like assemblies for generation of a force for causing movement of the body 102.”); 
a plurality of sensors ([0026], “a first set of sensors 110, a second set of sensors 112, a third set of sensors 114”); 
…
a non-transitory computer-readable medium 304 storing a set of processor-executable instructions ([0050], “The processor 302 includes circuitry, such as a microprocessor or microcontroller, configured to execute instructions from memory 304”); and 
one or more processors 302 configured to execute the set of processor-executable instructions ([0050], “The processor 302 includes circuitry, such as a microprocessor or microcontroller, configured to execute instructions from memory 304”), wherein executing the set of processor-executable instructions causes the one or more processors to: 
receive a task ([0056], “the controller 108 can command actuator system 104 to move the robotic device 100 across a surface”); 
determine expected kinematics of the robot for executing the task (Fig. 4, [0057], “The actuation characteristic, for instance, can correspond to rotations of one or more wheels of the actuator system 104 to generate odometry … odometry measurements may be used to estimate the desired change in heading of the robotic device 100” and [0031], “Examples of the actuation characteristic include, but are not limited to, wheel rotational positions, rates, accelerations, and/or like actuator measurements that provide an indication of the commanded or desired movement.”), wherein the expected kinematics comprise expected activations of a set of the plurality of sensors and the plurality of actuators by which the robot executes the task (Fig. 4, [0056], “the controller 108 can receive a plurality of measurements of the actuation characteristic using the first set of sensors 110.”); 
activate the set of sensors and actuators according to the expected kinematics (Fig. 4, block 406, [0057]); 
track actual kinematics of the robot (Fig. 4, [0058], “the controller 108 can receive a plurality of measurements of the motion characteristic using the second or third sets of sensors 112, 114. The motion characteristic, for instance, can correspond to a change in the rotation of the robotic device 100 sensed by a gyroscopic sensor or a change in the path angle sensed by an image based sensor.” and [0031], “Examples of the motion characteristic include, but are not limited to, rotational characteristics (e.g., angular orientation, velocity, and/or acceleration) of the body 102, the path angle (e.g., the angle or change in angle of the velocity vector of the robotic device 100 in the room coordinates), and/or like measurements that provide an indication of the true motion of the robotic device 100”) while activating the set of sensors and actuators according to the expected kinematics (Fig. 4, [0056], “the controller 108 can receive a plurality of measurements of the actuation characteristic using the first set of sensors 110.”) and continuing the activations until detecting one or more environment elements signaling completion of the task ([0056], “the maneuver may optionally be a substantially straight path, for example, as the robotic device 100 traverses from a first wall to a second wall.” – Once the robotic device reaches the second wall, then the task is completed because the robot has moved in a straight path from the first wall to the second wall.); and 
adjust one of the set of sensors and actuators of the robot ([0033], “the first set of sensors 110 can include one or more odometry sensors … coupled to one or more wheels of the actuator system 104”) in response to the actual kinematics deviating from the expected kinematics. ([0061], “odometry readings may be corrected by adding a drift component proportional or otherwise related to the grain magnitude in the grain direction” and [0059], “the controller 108 may compare measurements of the actuation characteristic and the motion characteristic collected while the robotic device 100 performed a maneuver” and Fig. 4, [0061], “Once the carpet drift is estimated, … applying carpet drift correction”).
Yet, Goel does not specifically teach a wireless radio.
However, in the same field of endeavor, Yamamoto teaches a robot (Fig. 1) comprises a wireless radio ([0035], “Wi-Fi (registered trademark), Bluetooth (registered trademark)”). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel to include a wireless radio, as taught by Yamamoto. This modification would result in a robot system that is capable of communicating with another device using the wireless radio.

Regarding claim 16, Goel further teaches wherein the processor-executable instructions to activate the set of sensors include processor-executable instructions to collect information from the one or more environment elements ([0024], “carpet drift may optionally be estimated by combining two or more types of sensor measurements” and [0021], “Carpet drift may be represented by a carpet drift vector, which has both a magnitude and a direction. The carpet drift vector may be a property of the carpet.”)and the set of actuators of the robot using the set of sensors ([0033], “The first set of sensors 110 may be configured to sense an actuation characteristic of the actuator system 104”); and 
wherein the processor-executable instructions to activate the set of actuators include processor-executable instructions to produce physical movements via activation of the set of actuators ([0029], “the actuator system 104 can receive a drive command from the controller 108 via the communication bus 106 for controlling an actuator motion or force generated by the actuator system 104, such as driving one or more wheels to rotate on the surface”).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Yamamoto, and in further view of Bischoff. 
 Regarding claim 12, neither Goel nor Yamamoto discloses receiving expected kinematics and actual kinematics from a previously executed task by a robot using the same one or more environment elements in executing the previously expected task.
However, Bischoff teaches receiving expected kinematics and actual kinematics from a previously executed task by a robot ([0057], “the robot 2, hereinafter also called copying robot, covers a list of poses (points) stored by the reference robot 1, in that its control device 4 initially advances to the first stored desired pose of the reference robot … the copying robot 2 does not assume the pose originally preset by its control device 4, but instead the actual pose P1 reached by the reference robot 1.”) using the same one or more environment elements in executing the previously expected task ([0043], “the robots 1, 2 … can be operated successively (sequentially) in the same working cell.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel and Yamamoto to receive expected kinematics and actual kinematics from a previously executed task by a robot, as taught by Bischoff, in order create an accurate model of the particular robot to simultaneously compensates its own deviation errors and also the deviation errors of the reference robot, as stated by Bischoff in [0057].

Claims 13-14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Yamamoto and Bischoff, and in further view of Rosenberg.
Regarding claim 13, Goel teaches the expected kinematics and the actual kinematics of the robot deviating ([0059], “the controller 108 may compare measurements of the actuation characteristic and the motion characteristic collected while the robotic device 100 performed a maneuver” and Fig. 4, [0061], “Once the carpet drift is estimated, … applying carpet drift correction”); and modifying operations of the particular sensor based on the deviation between the actual kinematics and the expected kinematics of the robot ([0061], “odometry readings may be corrected by adding a drift component proportional or otherwise related to the grain magnitude in the grain direction”). Goel does not teach detecting an individualized anomaly in response to the expected kinematics and the actual kinematics from the previously executed task matching, and the expected kinematics and the actual kinematics of the particular robot deviating; and wherein the processor-executable instructions to adjust further include processor-executable instructions to: selecting a particular sensor or actuator from the set of sensors and actuators that performs unexpectedly.
However, Bischoff teaches detecting an individualized anomaly (Fig. 4, [0057], “the absolutely accurate model of the copying robot 2 simultaneously compensates its own errors and also the errors of the reference robot 1.”) in response to the expected kinematics and the actual kinematics from the previously executed task matching (Fig. 4, [0057], “the robot 2, hereinafter also called copying robot, covers a list of poses (points) stored by the reference robot 1, in that its control device 4 initially advances to the first stored desired pose of the reference robot … the copying robot 2 does not assume the pose originally preset by its control device 4, but instead the actual pose P1 reached by the reference robot 1.”) 
…
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel to include a detection of an individualized anomaly of the robot in response to the expected kinematics and the actual kinematics from the previously executed task matching, as taught by Bischoff. This modification would compensate the deviation errors of the particular robot and also the deviation errors of the reference robot, as stated by Bischoff. 
Goel, Yamamoto, and Bischoff do not specifically disclose selecting a particular sensor or actuator from the set of sensors and actuators that performs unexpectedly.
However, in the same field of endeavor, Rosenberg teaches selecting a particular sensor from the set of sensors and actuators that performs unexpectedly ([0109], “a robotic system with one or more distance measurement sensors to autonomously detect a distance sensor that is out of calibration and to recalibrate just that sensor”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel, modified by Bishoff and Yamamoto, to select a particular sensor that performs unexpectedly, as taught by Rosenberg. This modification would recalibrate the particular sensor in order for the robotic system to perform its operations accurately, as stated by Rosenberg. 

Regarding claim 14, Goel, Bischoff, and Yamamoto do not specifically disclose performing a reconfiguration, recalibration, or repositioning of the particular sensor or actuator.
However, Rosenberg teaches performing recalibration of the particular sensor ([0109], “a robotic system with one or more distance measurement sensors to autonomously detect a distance sensor that is out of calibration and to recalibrate just that sensor”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel, modified by Bishoff and Yamamoto, to recalibrate the particular sensor that performs unexpectedly, as taught by Rosenberg. This modification would allow the robotic system to perform its operations accurately, as stated by Rosenberg. 

Regarding claim 15, Goel further teaches detecting an environmental anomaly ([0025], “Estimates of the carpet drift may also be used to estimate whether the robot is on carpeted or non-carpeted floor.”) in response to the expected kinematics and the actual kinematics ([0024], “The carpet drift (or carpet drift vector) may be estimated by comparing the desired motion and the actual motion”)) …; and 
wherein the adjusting comprises: 
selecting a particular environment element from the one or more environment elements that provides unexpected information ([0061], “Once the carpet drift is estimated, the method 400 continues to block 412 for applying carpet drift correction”); and 
using one or more sensors and actuators of the robot ([0033], “the first set of sensors 110 can include one or more odometry sensors … coupled to one or more wheels of the actuator system 104”) to reconfigure the particular environment element based on the deviation between the actual kinematics and the expected kinematics of the robot ([0061], “odometry readings may be corrected by adding a drift component proportional or otherwise related to the grain magnitude in the grain direction”).
	Yet, Goel does not specifically disclose the expected kinematics and the actual kinematics from the previously executed task deviating by a threshold amount of the expected kinematics and the actual kinematics of the particular robot. However, Bischoff teaches the expected kinematics and the actual kinematics from the previously executed task ([0058], “the robot 2, hereinafter also called copying robot, covers a list of poses (points) stored by the reference robot 1, in that its control device 4 initially advances to the first stored desired pose of the reference robot (and subsequently during the further iteration each further point on the list). At the pose moved up to by the copying robot 2, in step S6 with the aid of the external measuring system 6 once again an actual pose of the test plate 8 is determined”) deviating by a threshold amount of the expected kinematics and the actual kinematics of the particular robot ([0057], “From the deviations Δ (errors) resulting from said measurements in steps S3 and S6 and in the same way as in FIG. 3b, it is possible for the computing means 3.3 of control device 3, functioning according to the invention as a model forming device, or corresponding means in control device 4, in step 7 a parameter model for the copying robot 2 is determined” – A threshold amount could be interpreted as more than 0. Bischoff teaches there are deviations (errors) resulting from measurements of the current position of the test plate 7 (robot 1) and the current position of the test plate 8 (robot 2), thus making the expected kinematics and the actual kinematics from the previously executed task by the robot 1 deviating by a threshold amount of the expected kinematics and the actual kinematics of the particular robot 2).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel to include the expected kinematics and the actual kinematics from the previously executed task deviating by a threshold amount of the expected kinematics and the actual kinematics of the particular robot, as taught by Bischoff, in order to compare the expected and actual kinematics of the particular robot with the expected and actual kinematics of the reference robot, thus correcting the kinematics deviation of the particular robot as necessary. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Yamamoto, and in further view of Rosenberg.
Regarding claim 17, Goel teaches selecting the set of sensors and actuators from a plurality of available sensors and actuators of the particular robot ([0053], “the sensor module 308 can include instructions that enable various modules residing in the memory 304 to use the sensors 110, 112, 114 of FIG. 1.”) based on a set of operations involved in completing the task (Fig. 4, [0057], “the controller 108 can receive a plurality of measurements of the actuation characteristic using the first set of sensors 110. The actuation characteristic, for instance, can correspond to rotations of one or more wheels of the actuator system 104 to generate odometry.”); and 
computing the expected activations with which the particular robot completes the set of operations … of the set of sensors and actuators (Fig. 4, [0057], “The actuation characteristic, for instance, can correspond to rotations of one or more wheels of the actuator system 104 to generate odometry … odometry measurements may be used to estimate the desired change in heading of the robotic device 100” and [0031], “Examples of the actuation characteristic include, but are not limited to, wheel rotational positions, rates, accelerations, and/or like actuator measurements that provide an indication of the commanded or desired movement.”, …
Yet, neither Goel nor Yamamoto discloses the set of operations is based on a prior calibration of the set of sensors and actuators, the prior calibration specifying expected operation execution of each sensor and actuator of the set of sensors and actuators.
However, Rosenberg teaches the set of operations is based on a prior calibration of the set of sensors and actuators ([0065], “It is also desirable to automatically and periodically calibrate the object detection sensors”), the prior calibration specifying expected operation execution of each sensor and actuator of the set of sensors and actuators ([0106], “The measurement data from the sensors must agree, either by indicating the same measurement point location in Cartesian space, or by yielding the same measurement distance when the robot positions each sensor at the same reference location in Cartesian space, for a successful result. Should one sensor not be in agreement, this is an indication that that sensor is out of calibration and that the data from that sensor is invalid.”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Goel to calibrate the sensors and actuators prior to the robot’s operations, as taught by Rosenberg. This modification would increase the accuracy of the sensors’ performance, and would prompt the robot system to recalibrate the sensor that does not perform operations based on the prior calibration, as suggested by Rosenberg. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664